                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
                                 WHITE PLAINS DIVISION


DANIEL KAIMATHIRI and BRUCE WHITE,

                         Plaintiffs,                       Case No. 7:19-cv-11894

       v.

COMBE INCORPORATED,

                         Defendant.

              ORDER ESTABLISHING QUALIFIED SETTLEMENT FUND

       Upon the Motion to Establish Qualified Settlement Fund, and for good cause shown, the

Court hereby Orders:

       1.      Blizzard Law, PLLC (“Blizzard Law”) has settled the claims of the Plaintiffs in

the above-captioned case, as well as certain other claimants, and desires to establish a “Qualified

Settlement Fund” (“Settlement Fund”) to aid in administration of those settlements.

       2.      The BL-JFM Qualified Settlement Fund is established as a Qualified Settlement

Fund within the meaning of Treas. Reg. § 1.468B-1 and pursuant to the jurisdiction conferred on

this Court by Treas. Reg. § 1.468B-1(c)(1).

       3.      Archer Systems is appointed as administrator (the “Fund Administrator”)

pursuant to the terms, conditions and restrictions of the Agreement and is hereby granted the

authority to conduct any and all activities necessary to administer this Settlement Fund as

described in the Agreement.

       4.      The Settlement Fund shall be established at Origin Bank, a financial institution

doing business in Texas, according to the terms, conditions and restrictions of the accompanying

Motion and this Order.


                                                1
       5.      The Fund Administrator shall be indemnified and held harmless by Blizzard Law

claimants from any claims made by any alleged lien holder, or other person or entity that

attempts to assert a right of payment, reimbursement or garnishment against the Settlement Fund.

Should the Fund Administrator be named as a party to, or threatened to be made a party to, any

threatened, pending or completed action, suit or proceeding of any kind, whether civil,

administrative or arbitrative, and whether brought by or against or otherwise involving the

Settlement Fund, by reason of the Fund Administrator having served in any capacity on behalf of

the Settlement Fund, the Fund Administrator shall be indemnified and held harmless by the

Plaintiffs against reasonable expenses, costs and fees (including attorneys’ fees), judgment,

awards, costs, amounts paid in settlement, and liabilities of all kinds incurred by the Fund

Administrator in connection with or resulting from such actual or threatened action, suit or

proceeding; except to the extent that it is finally determined by this Court that the Fund

Administrator was grossly negligent or acted with willful misconduct in connection with the

administration of this Fund.

       6.      Blizzard Law shall be indemnified and held harmless by the Fund Administrator

from any claims, which arise from the negligence or willful misconduct of the Fund

Administrator as determined by this Court. Should Blizzard Law be named as a party to, or

threatened to be made a party to, any threatened, pending or completed action, suit or proceeding

of any kind, whether civil, administrative or arbitrative, by reason of the Fund Administrator’s

negligence or willful misconduct, Blizzard Law shall be indemnified and held harmless by the

Fund Administrator against reasonable expenses, costs and fees (including attorneys’ fees),

judgment, awards, costs, amounts paid in settlement, and liabilities of all kinds incurred by

Blizzard Law in connection with or resulting from such actual or threatened action, suit or

proceeding.
        7.     The Fund Administrator is authorized to effect qualified assignments of any

resulting structured settlement liability within the meaning of Section 130(c) of the Internal

Revenue Code to the qualified assignee.

        8.     Upon final distribution of all monies paid into the Settlement Fund, the Fund

Administrator shall take appropriate steps to wind down the Settlement Fund and thereafter shall

be discharged from any further responsibility with respect to the Settlement Fund.



   IT IS SO ORDERED.




           5/6/21
   Dated: _____________________                              (~£@-
                                                    Judge _____________________________
                                                                                        1   -·~
